Title: To George Washington from John Bradford, 12 August 1776
From: Bradford, John
To: Washington, George



Sir
Boston 12th Augst 1776

I am honour’d with your Excellencys Signature under the 5th Instant, directing me to take the necessary Care of all the Warlike Stores, and Necessaries, for an Army, till I may receive Orders from the proper Authority. your Excellency may rely on the Strictest punctuallity in Complying with any future Orders I may Receive.

I have not Omitted since I have been in this department giving a particular caution to each Commander to prevent any Embezlements, and have furnished them with the resolve of Congress on that head. but it Signifies little, for great Complaints are made by those who came in the last prize, that they Acted more like pirates than men who were so honorably employ’d. I am taking every measure to Efface that notion of their being privateers, for while they continue in it they will Act like such. Great need there is of a reform in our little Navy which I hope in time may be effected. I have the Honour to be with great truth Your Excellency’s most Obedt and very humble servant

Jno. Bradford

